         Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 1 of 11                           FILED
                                                                                         2020 Dec-17 AM 09:52
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

    ANDREA R., as parent and next friend )
    of H.R., a minor,                    )
                                         )
          Plaintiff,                     )
                                         )
    v.                                   )          Case No. 2:19-cv-00752-SGC
                                         )
    DIOCESE OF BIRMINGHAM IN             )
    ALABAMA, et al.,                     )
                                         )
          Defendants.                    )

                            MEMORANDUM OPINION1

        The plaintiff, Andrea R., proceeding as parent and next friend of H.R., her

minor child, commenced this action by filing a complaint on May 17, 2019. (Doc.

1).     She names as defendants the Diocese of Birmingham in Alabama (the

“Diocese”) and Sacred Heart of Jesus Catholic School (“Sacred Heart”) and claims

the defendants (1) discriminated against H.R. on the basis of his disabilities, in

violation of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Section

504”), and (2) breached its contract with her by failing to abide by certain provisions

of the Sacred Heart 2018-2019 Student Handbook (the “Handbook”) regarding peer

harassment. (Id.). The defendants assert a breach-of-contract counterclaim against



1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 10).
        Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 2 of 11




the plaintiff for failing to pay H.R.’s tuition for the 2018-2019 school year. (Doc.

19).

       Pending before the undersigned is the defendants’ motion for summary

judgment on the claims asserted against it. (Doc. 31). By an order dated October

29, 2020, the undersigned denied the plaintiff’s request for additional time to

conduct discovery, brought pursuant to Rule 56(d) of the Federal Rules of Civil

Procedure, and directed the plaintiff to file a response to the defendants’ motion for

summary judgment within twenty-one (21) calendar days. (Doc. 38). The plaintiff

has failed to file a response to the defendants’ motion within the time prescribed.

For the reasons discussed below, the defendants’ motion is due to be granted; the

undersigned declines to exercise supplemental jurisdiction over the defendants’ state

law counterclaim; and this action is due to be dismissed with prejudice.

       Also pending before the undersigned is the defendants’ motion requesting a

ruling on their unopposed motion for summary judgment. (Doc. 39). Based on the

entry of this memorandum opinion and the accompanying final judgment, that

motion is due to be denied as moot.




                                          2
         Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 3 of 11




I. Material Facts2

       Sacred Heart is a private, parochial school in Anniston, Alabama. (Doc. 33 at

p. 3). The Diocese supervises Sacred Heart to the extent it has responsibility for

ensuring the teachings of Catholicism are an integral part of the school’s curriculum.

(Doc. 1 at ¶ 5; Doc. 19 at ¶ 5). H.R. was enrolled as a student at Sacred Heart during

the 2018-2019 school year. (Doc. 33 at pp. 3-4). The basis for the plaintiff’s Section

504 and breach-of-contract claims are her allegations the defendants did not provide

support services for H.R.’s disabilities, which include major depression, anxiety, and

attention deficit hyperactivity disorder, and permitted students to harass H.R.

physically, verbally, and through social media. (See generally Doc. 1).

       Dr. Jeremiah Russell, the Principal of Sacred Heart during the relevant period,

attests Sacred Heart presently does not receive funds from the federal government

and did not receive federal funds during the 2018-2019 school year. (Doc. 33 at pp.

3-4). Margaret Dubose, the Director of Catholic Schools for the Catholic Diocese



2
  Given the plaintiff did not respond to the defendants’ motion summary judgment, the facts
identified by the defendants as undisputed are deemed admitted. See Moore v. Jimmy Dean / Sara
Lee Foods, Inc., 2007 WL 9711997, at *1 (N.D. Ala. May 11, 2007) (holding that by failing to
respond to defendant’s motion for summary judgment, pro se plaintiff was deemed to have
admitted each of defendant’s allegations of undisputed fact). Nonetheless, the undersigned has
confirmed these facts are supported by the evidence of record, viewing that evidence in the light
most favorable to the plaintiff, as the non-movant, and giving the plaintiff the benefit of reasonable
inferences. See id. (doing the same); United States v. One Piece of Real Prop. Located at 5800
SW 74th Ave., Miami, Florida, 363 F.3d 1099, 1101-02 (11th Cir. 2004) (holding district court
cannot grant summary judgment by default but, rather, must consider whether motion is supported
by evidence and otherwise meritorious).
                                                  3
       Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 4 of 11




of Birmingham in Alabama, confirms Dr. Russell’s representation and clarifies

Diocese schools such as Sacred Heart do receive certain benefits from Local

Education Agencies (“LEAs”) – for example, teachers hired and paid by LEAs,

loaned technology, funds for teachers to attend professional development programs

– which in turn receive money from the State of Alabama, which in turn receives

funds from the federal government. (Doc. 37-1 at ¶¶ 4-5). The defendants argue the

plaintiff’s Section 504 claim fails for these reasons. (Doc. 33 at pp. 6-8; Doc. 37 at

pp. 4-6).

      Moreover, the defendants argue the plaintiff’s breach-of-contract claim fails

for lack of consideration. (Id. at pp. 8-10). To the extent the Handbook creates an

obligation on the part of the defendants with respect to harassment of a student by

his or her peers, it also informs students and their families that they have a

contractual obligation to pay tuition and fees. (Id. at p. 4). Upon H.R.’s enrollment

at Sacred Heart, both the plaintiff and H.R. signed an acknowledgment they had read

and agreed to the contents of the Handbook. (Id.). Nonetheless, the plaintiff failed

to make any 2018-2019 tuition payments. (Id. at p. 5). The plaintiff withdrew H.R.

from Sacred Heart on or about April 2, 2019. (Doc. 1 at ¶ 18).

II. Standard of Review

      Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he [district] court

shall grant summary judgment if the movant shows that there is no genuine dispute

                                          4
        Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 5 of 11




as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The party seeking

summary judgment bears the initial burden of informing the district court of the basis

for its motion and identifying those portions of the record the party believes

demonstrate the absence of a genuine dispute as to a material fact. Celotex Corp.,

477 U.S. at 323. If the moving party carries its initial burden, the non-movant must

go beyond the pleadings and come forward with evidence showing there is a genuine

dispute as to a material fact for trial. Id. at 324.

       The substantive law identifies which facts are material and which are

irrelevant. Anderson, 477 U.S. at 248. A dispute is genuine if the evidence is such

that a reasonable jury could return a verdict for the non-movant. Id. at 248. If the

evidence is merely colorable or not significantly probative, summary judgment is

appropriate. Id. at 249-50 (internal citations omitted). All reasonable doubts about

the facts should be resolved in favor of the non-movant, and all justifiable inferences

should be drawn in the non-movant’s favor. Fitzpatrick v. City of Atlanta, 2 F.3d

1112, 1115 (11th Cir. 1993).

       “[T]he district court cannot base the entry of summary judgment on the mere

fact that the motion was unopposed, but, rather, must consider the merits of the

motion.” One Piece of Real Prop. Located at 5800 SW 74th Ave., Miami, Florida,


                                            5
        Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 6 of 11




363 F.3d at 1101. A district court does this by ensuring the motion is supported by

evidentiary materials and that the standard for granting summary judgment is

otherwise satisfied. Id. at 1101-02.

III. Discussion

      A. Plaintiff’s Section 504 Claim

      Section 504 prohibits discrimination against a disabled individual, including

a student, “under any program or activity receiving Federal financial assistance.” 29

U.S.C. § 794(a); see also 45 C.F.R. § 84.39 (imposing certain requirements on

“recipients” that provide private elementary or secondary education to handicapped

persons); 45 C.F.R. § 84.3(f) (defining “recipient” as “any public or private agency,

institution, organization, or other entity . . . to which Federal financial assistance is

extended directly or through another recipient”). To prevail on a claim brought

pursuant to Section 504, a plaintiff must show he or she “(1) had an actual or

perceived disability, (2) qualified for participation in the program, (3) was

discriminated against because of his or her disability, and (4) the relevant program

is receiving federal financial assistance.” Moore v. Chilton County Bd. of Educ.,

936 F. Supp. 2d 1300, 1313 (M.D. Ala. 2013); see also Gore v. GTE South, Inc., 917

F. Supp. 1564, 1574 (M.D. Ala. 1996) (holding that to prevail under Section 504,

plaintiff would be required to show “not only that she is a handicapped individual

who is qualified to be a telephone operator and excluded from said job because of

                                           6
        Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 7 of 11




her handicap but also that the program or activity receives federal financial

assistance.”).

      While liability under Section 504 extends to a program or activity that receives

federal financial assistance directly or indirectly, it does not extend to an entity that

merely has a beneficial relationship with a program or activity that receives federal

financial assistance. U.S. Dep’t of Transp. v. Paralyzed Veterans of America, 477

U.S. 597, 604-07 (1986). For example, in Paralyzed Veterans, the Court held

commercial airlines did not receive federal financial assistance that would subject

them to Section 504 but, rather, only benefitted from the use of federal financial

assistance received by airport operators (e.g., to the extent the commercial airlines

used runways built by airport operators with cash received from the federal

government). Id. at 606-07; see also DeFrank v. Army Fleet Support, L.L.C., 2009

WL 737113, at *4 (M.D. Ala. Mar. 20, 2009) (granting summary judgment in

defendant’s favor on plaintiff’s Section 504 claim where there was no evidence

provision of EEOC training to defendant functioned as federal financial assistance

that defendant received, rather than assistance from which it merely benefitted). The

Court in Paralyzed Veterans reasoned Congress limited Section 504 coverage to

recipients of federal financial assistance because recipients, as opposed to mere

beneficiaries, are in a position to accept or reject the statutory obligations in deciding

whether to receive the funds. 477 U.S. at 604-05.


                                            7
       Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 8 of 11




      The undisputed facts establish Sacred Heart presently does not receive

financial assistance directly from the federal government and did not receive

financial assistance directly from the federal government during the 2018-2019

school year, when H.R. was enrolled as a student at the school. Moreover, the receipt

by Sacred Heart of benefits from LEAs, which in turn receive money from the State

of Alabama, which in turn receives funds from the federal government, does not

present a genuine dispute for trial regarding the fourth element of the plaintiff’s

Section 504 claim in the absence of additional evidence suggesting Sacred Heart

would be anything more than an incidental beneficiary of the “economic ripple

effects” of federal financial assistance with respect to the benefits. See Paralyzed

Veterans, 477 U.S. at 607 (noting Court has recognized most federal assistance has

“economic ripple effects” and rejected argument those indirect economic benefits

can trigger statutory coverage) (internal quotation marks). To reiterate, the plaintiff

does not argue to the contrary.

      Accordingly, the plaintiff is unable to prove an essential element of her

Section 504 claim, which therefore fails as a matter of law. See Gore, 917 F. Supp.

at 1574 (holding plaintiff’s Section 504 claim failed because GTE Telephone

Operations, a subsidiary of GTE Corporation, with which plaintiff was employed as

a telephone operator, was not a program or activity that received federal financial

assistance).


                                          8
       Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 9 of 11




      B. Plaintiff’s Breach-of-Contract Claim

      “The elements of a breach-of-contract claim under Alabama law are (1) a valid

contract binding the parties; (2) the plaintiffs’ performance under the contract; (3)

the defendant’s nonperformance; and (4) resulting damages.” Reynolds Metals Co.

v. Hill, 825 So. 2d 100, 105 (Ala. 2002). Moreover, under Alabama law, “a failure

of consideration is the failure to perform a promise contained in [an] agreement,”

and “a total failure of consideration is used as an excuse for nonperformance of a

contract.” Lemaster v. Dutton, 694 So. 2d 1360, 1366 (Ala. Civ. App. 1996).

Assuming for the sake of argument the Handbook constitutes a valid contract

between the plaintiff and defendants and that the defendants failed to perform under

the contract by permitting H.R.’s peers to harass him, the undisputed evidence

establishes the plaintiff failed to perform her concomitant obligation under the

contract insofar as she made no tuition payments for the school year during which

H.R. was enrolled at Sacred Heart. Accordingly, under Reynolds and Lemaster, the

plaintiff’s breach-of-contract claims also fails as a matter of law.

      C. Defendants’ Breach-of-Contract Counterclaim

      Subsection (a) of § 1367 permits a federal district court to exercise

supplemental jurisdiction over state law claims that are so related to claims in an

action over which it has original jurisdiction as to “form part of the same case or

controversy under Article III of the United States Constitution.”        § 1367(a).

                                           9
       Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 10 of 11




However, subsection (c)(3) of § 1367 permits a federal district court to decline the

exercise of supplemental jurisdiction over a claim if it “has dismissed all claims over

which it has original jurisdiction.” § 1367(c)(3). When determining whether to

decline the exercise of supplemental jurisdiction under § 1367(c)(3), a court should

consider judicial economy, convenience, fairness to litigants, and comity. Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 349-50 (1988). Comity suggests Alabama

courts should be allowed to decide claims arising under Alabama law, such as the

defendants’ breach-of-contract counterclaim. See Baggett v. First Nat. Bank of

Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997) (“State courts, not federal courts,

should be the final arbiters of state law.”). Moreover, the Eleventh Circuit has

encouraged district courts to dismiss remaining state law claims when federal claims,

such as the plaintiff’s Section 504 claim, have been dismissed prior to trial. Raney

v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004). For these reasons, the

undersigned declines to exercise supplemental jurisdiction over the defendants’ state

law counterclaim.

IV. Conclusion

      For the foregoing reasons, (1) the defendants’ motion for summary judgment

(Doc. 31) is due to be GRANTED; (2) the defendants’ motion requesting a ruling

on their unopposed motion for summary judgment (Doc. 39) is due to be DENIED

as MOOT; (3) the undersigned declines to exercise supplemental jurisdiction over

                                          10
      Case 2:19-cv-00752-SGC Document 40 Filed 12/17/20 Page 11 of 11




the defendants’ state law counterclaim; and (4) this action is due to be DISMISSED

WITH PREJUDICE. A separate order will be entered.

      DONE this 17th day of December, 2020.



                                            ______________________________
                                            STACI G. CORNELIUS
                                            U.S. MAGISTRATE JUDGE




                                       11
